DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/2/2018. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2018/007930 application as required by 37 CFR 1.55.
Response to Amendment
Examiner acknowledges amended Claims 1, 6, 16, and 17 in the response filed on 11/17/2021. 
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant argues that the example provided in Mei’s Table 3 fails to disclose, teach and/or suggest that “x is a number satisfying 0.1 ≤ x ≤ 0.8”, as recited in each of claims 1, 6 and 
However, Applicant’s arguments are unpersuasive.  It is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  In the instant case, Mei broadly teaches element R is at least one rare earth element including Y, wherein it is desirable for Sm to constitute at least 50% of the element R (Abstract and Col. 5: Lines 37-51).  Therefore, it would have been well within the purview of one of ordinary skill in the art to choose a 1:1 ratio (i.e. x=0.5) of Sm:Y, for example, to achieve a magnetic material with high crystalline magnetic anisotropy (Col. 5: Lines 45).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549. 

With regards to arguments that the claimed magnetic materials are formed by a method different from Mei, Sakuma and Powel, the patentability of a product does not depend on its method of production.  Therefore, arguments that the prior art of record fails to disclose, teach and/or suggest heating an ally thin strip at a temperature of 700 to 1300°C for 5 minutes to 200 hours are moot.  

Applicant’s argument that Sakuma does not disclose, teach and/or suggest that the sub-phases 20 are continuous is unpersuasive.  It is noted that the features upon which Applicant relies (i.e., sub-phases are continuous) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
continuously surrounds the main phase, not that the phase(s) itself is continuous.  In that regard, Sakuma teaches a magnetic material comprising a sub phase continuously surrounding a main phase (Abstract, Fig. 1A, [0077], and [0087]).  Please also see paragraphs [0043], [0072], [0073], [0077], and [0094] disclosing Sakuma’s sub phase continuously surrounding its main phase.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending Application No. 16283873 and Claims 1-23 of copending Application No. 16283877, both in view of US Pat. No. 6475302 (“Mei et al.”).
The subject matter sought is substantially covered by the subject matter in the copending applications.  The copending applications, however, do not teach the claimed sub phase.  
However, Mei et al. teaches a magnetic material overlapping the claimed composition of (R1-xYx)aMbTcDd, where R is at least one element selected from the group consisting of rare-earth elements, M is Fe or Fe and Co, T is at least one element selected from the group consisting of Ti, V, Nb, Ta, Mo, and W, D is at least on element selected from the group of Cu and Sn, a is a number satisfying 4≤a≤20 atomic percent, b is a number satisfying b=100-a-c-d atomic percent, c is a number satisfying 0<c<7 atomic percent, and d is a number satisfying 0.01≤d≤7 atomic percent.  Mei et al. teaches the magnetic material comprising a main phase having a ThMn12 crystal phase, and a sub phase having at least one phase selected from the group consisting of a first phase containing 40 atomic percent or more of Cu and a second phase containing 25 atomic percent or more of Sn (Abstract, Col. 3: Line 55 to Col. 5: Line 12, Col. 10: Line 50 bridging over to Col. 11: Line 6, and Tables 2-4).  It would have been obvious to .  
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 6475302 in view of WO 2018123988 (“Nishiuchi et al.”).  The subject matter sought is substantially covered by the subject matter in the U.S. Patent.  The U.S. Patent, however, does not teach the claimed atomic ratio between R and Y.  
However, Nishiuchi et al. teaches a magnetic material having a ThMn12 crystal main phase, wherein the magnetic material has a composition represented by R11-xR2x(Fe1-yCoy)w-zTiz, where R1 is Y, R2 is Sm, and x is within the range of 0 < x < 1.0 (Abstract, [0017], and [0033]).  Example 6 in Nishiuchi et al. also discloses Y0.2Sm0.8(Fe0.8Co0.2)11.5Ti0.5 composition [0072], which is converted to Y1.538Sm6.154Fe70.769Co17.692Ti3.846 in atomic percent.  This equates to having x=0.2, which falls within the claimed range of 0.1 ≤ x ≤ 0.8.  It would have been obvious to one of ordinary skill to have U.S. Patent No. 6475302’s R and Y have an atomic ratio as claimed in order to obtain a magnetic material with increase magnetic anisotropy energy and stabilize the ThMn12 crystal phase [0027]. 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10923255, Claims 1-15 of U.S. Patent No. 10250085, and Claims 1-16 of U.S. Patent No. 10490325, all in view of US Pat. No. 6475302 (“Mei et al.”). 
The subject matter sought is substantially covered by the subject matter in the US patents.  The patents, however, do not teach the claimed sub phase.  
1-xYx)aMbTcDd, where R is at least one element selected from the group consisting of rare-earth elements, M is Fe or Fe and Co, T is at least one element selected from the group consisting of Ti, V, Nb, Ta, Mo, and W, D is at least on element selected from the group of Cu and Sn, x is a number satisfying 0.01≤x≤0.8, a is a number satisfying 4≤a≤20 atomic percent, b is a number satisfying b=100-a-c-d atomic percent, c is a number satisfying 0<c<7 atomic percent, and d is a number satisfying 0.01≤d≤7 atomic percent.  Mei et al. teaches the magnetic material comprising a main phase having a ThMn12 crystal phase, and a sub phase having at least one phase selected from the group consisting of a first phase containing 40 atomic percent or more of Cu and a second phase containing 25 atomic percent or more of Sn (Abstract, Col. 3: Line 55 to Col. 5: Line 12, Col. 10: Line 50 bridging over to Col. 11: Line 6, and Tables 2-4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the copending applications include a sub phase as claimed in order to achieve a magnet with high coercivity (Col. 6: Lines 16-20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6475302 (“Mei et al.”) in view of WO 2018123988 (“Nishiuchi et al.”).
With regards to Claim 1, Mei et al. teaches a magnetic material substantially overlapping the claimed composition of (R1-xYx)aMbTcDd, where R is at least one element selected from the group consisting of rare-earth elements, M is Fe or Fe and Co, T is at least one element 12 crystal phase, and a sub phase having at least one phase selected from the group consisting of a first phase containing 40 atomic percent or more of Cu and a second phase containing 25 atomic percent or more of Sn (Abstract, Col. 3: Line 55 to Col. 5: Line 12, Col. 10: Line 50 bridging over to Col. 11: Line 6, and Tables 2-4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Mei broadly teaches element R is at least one rare earth element including Y, wherein it is desirable for Sm to constitute at least 50% of the element R (Abstract and Col. 5: Lines 37-51).  Therefore, it would have been well within the purview of one of ordinary skill in the art to choose a 1:1 ratio (i.e. x=0.5) of Sm:Y, for example, to achieve a magnetic material with high crystalline magnetic anisotropy (Col. 5: Lines 45).  Mei et al., however, does not explicitly teach the atomic ratio between R and Y (i.e. (R1-xYx)a, wherein x is 0.1 ≤ x ≤ 0.8).  
However, Nishiuchi et al. teaches a magnetic material having a ThMn12 crystal main phase, wherein the magnetic material has a composition represented by R11-xR2x(Fe1-yCoy)w-zTiz, where R1 is Y, R2 is Sm, and x is within the range of 0 < x < 1.0 (Abstract, [0017], and [0033]).  Example 6 in Nishiuchi et al. also discloses Y0.2Sm0.8(Fe0.8Co0.2)11.5Ti0.5 composition [0072], which is converted to Y1.538Sm6.154Fe70.769Co17.692Ti3.846 in atomic percent.  This equates to having x=0.2, which falls within the claimed range of 0.1 ≤ x ≤ 0.8.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Mei et al.’s R and Y have an atomic ratio as claimed in order to obtain a magnetic 12 crystal phase [0027]. 

With regards to Claim 6, Mei et al. teaches a magnetic material substantially overlapping the claimed composition of (R1-xYx)aMbTcDdAe where R is at least one element selected from the group consisting of rare-earth elements, M is Fe or Fe and Co, T is at least one element selected from the group consisting of Ti, V, Nb, Ta, Mo, and W, D is at least on element selected from the group of Cu and Sn, A is at least one element selected from the group consisting of N, C, B, H, and P, a is a number satisfying 4≤a≤20 atomic percent, b is a number satisfying b=100-a-c-d-e atomic percent, c is a number satisfying 0<c<7 atomic percent, d is a number satisfying 0.01≤d≤7 atomic percent, and e is a number satisfying 0<e≤18 atomic percent.  Mei et al. teaches the magnetic material comprising a main phase having a ThMn12 crystal phase, and a sub phase having at least one phase selected from the group consisting of a first phase containing 40 atomic percent or more of Cu and a second phase containing 25 atomic percent or more of Sn (Abstract, Col. 3: Line 55 to Col. 5: Line 12, Col. 10: Line 50 bridging over to Col. 11: Line 6, and Tables 2-4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Mei broadly teaches element R is at least one rare earth element including Y, wherein it is desirable for Sm to constitute at least 50% of the element R (Abstract and Col. 5: Lines 37-51).  Therefore, it would have been well within the purview of one of ordinary skill in the art to choose a 1:1 ratio (i.e. x=0.5) of Sm:Y, for example, to achieve a magnetic material with high crystalline magnetic anisotropy (Col. 5: Lines 45).  Mei et al., however, does not explicitly teach the atomic ratio between R and Y (i.e. (R1-xYx)a, wherein x is 0.1 ≤ x ≤ 0.8).  
12 crystal main phase, wherein the magnetic material has a composition represented by R11-xR2x(Fe1-yCoy)w-zTiz, where R1 is Y, R2 is Sm, and x is within the range of 0 < x < 1.0 (Abstract, [0017], and [0033]).  Example 6 in Nishiuchi et al. also discloses Y0.2Sm0.8(Fe0.8Co0.2)11.5Ti0.5 composition [0072], which is converted to Y1.538Sm6.154Fe70.769Co17.692Ti3.846 in atomic percent.  This equates to having x=0.2, which falls within the claimed range of 0.1 ≤ x ≤ 0.8.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Mei et al.’s R and Y have an atomic ratio as claimed in order to obtain a magnetic material with increase magnetic anisotropy energy and stabilize the ThMn12 crystal phase [0027]. 

With regards to Claim 2, Mei et al. teaches 50 atomic percent or more of the element R is Sm (Col. 3: Line 59 bridging over to Col. 4: Line 28; Col. 5: Lines 37-47). 

With regards to Claims 3 and 8, Mei et al. teaches 50 atomic percent or less of the element Y is replaced with at least one element selected from the group consisting of Zr and Hf (Col. 3: Lines 64-66, Col. 4: Lines 14-16, and Tables 3 and 4).  

With regards to Claims 4 and 9, Mei et al. teaches 50 atomic percent or more of the element T is Ti or Nb (Col. 4: Lines 4-6 and 21-24, and Tables 3 and 4). 

With regards to Claims 5 and 10, Mei et al. teaches 20 atomic percent or less of the element M is replaced with at least one element selected from the group consisting of Al, Si, Cr, Mn, Ni, and Ga (Col. 3: Line 59 bridging over to Col. 4: Line 27). 



With regards to Claim 11, please see Col. 10: Lines 50-63 and Table 2.

With regards to Claim 13, Mei et al. teaches the first phase or the second phase has a melting point lower than the ThMn12 crystal main phase.  It is also desirable for the first or second phase to have a melting point lower by at least 50°C than the melting point of the ThMn12 crystal phase (Col. 5: Lines 3-12).  
Although Mei et al. does not explicitly teach a melting point of the first phase or the second phase is 250°C or more and 1200°C or less, the claimed property is deemed to be intrinsic to the material in the prior art since Mei et al. teaches a first or second phase with substantially similar composition (Applicant’s attention is directed paragraphs [0030]-[0032] in Applicant’s published application; Col. 4: Line 66 bridging over to Col. 5: Line 12 and Col. 10: Line 50 bridging over to Col. 11: Line 17 in Mei et al.).  It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).

With regards to Claim 16, Mei et al. teaches an average grain diameter of the main phase is between 10 nm and 500 nm (Col. 12: Lines 3-8). 

1-xYx)aMbTcDd, where R is at least one element selected from the group consisting of rare-earth elements, M is Fe or Fe and Co, T is at least one element selected from the group consisting of Ti, V, Nb, Ta, Mo, and W, D is at least on element selected from the group of Cu, Sn, In, and Ga, a is a number satisfying 4≤a≤20 atomic percent, b is a number satisfying b=100-a-c-d atomic percent, c is a number satisfying 0<c<7 atomic percent, and d is a number satisfying 0.01≤d≤7 atomic percent.  Mei et al. teaches the magnetic material comprising a main phase having a ThMn12 crystal phase, and a sub phase containing the element D (Abstract, Col. 3: Line 55 to Col. 5: Line 12, Col. 10: Line 50 bridging over to Col. 11: Line 6, and Tables 2-4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Mei et al. teaches the sub phase has a melting point lower than the ThMn12 crystal main phase.  It is also desirable for the sub phase to have a melting point lower by at least 50°C than the melting point of the ThMn12 crystal phase (Col. 5: Lines 3-12).  
Although Mei et al. does not explicitly teach a melting point of the sub phase is 250°C or more and 1200°C or less, the claimed property is deemed to be intrinsic to the material in the prior art since Mei et al. teaches a sub phase with substantially similar composition (Applicant’s attention is directed paragraphs [0030]-[0032] in Applicant’s published application; Col. 4: Line 66 bridging over to Col. 5: Line 12 and Col. 10: Line 50 bridging over to Col. 11: Line 17 in Mei et al.).  It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 
Mei broadly teaches element R is at least one rare earth element including Y, wherein it is desirable for Sm to constitute at least 50% of the element R (Abstract and Col. 5: Lines 37-51).  Therefore, it would have been well within the purview of one of ordinary skill in the art to choose a 1:1 ratio (i.e. x=0.5) of Sm:Y, for example, to achieve a magnetic material with high crystalline magnetic anisotropy (Col. 5: Lines 45).  Mei et al., however, does not explicitly teach the atomic ratio between R and Y (i.e. (R1-xYx)a, wherein x is 0.1 ≤ x ≤ 0.8).  
However, Nishiuchi et al. teaches a magnetic material having a ThMn12 crystal main phase, wherein the magnetic material has a composition represented by R11-xR2x(Fe1-yCoy)w-zTiz, where R1 is Y, R2 is Sm, and x is within the range of 0 < x < 1.0 (Abstract, [0017], and [0033]).  Example 6 in Nishiuchi et al. also discloses Y0.2Sm0.8(Fe0.8Co0.2)11.5Ti0.5 composition [0072], which is converted to Y1.538Sm6.154Fe70.769Co17.692Ti3.846 in atomic percent.  This equates to having x=0.2, which falls within the claimed range of 0.1 ≤ x ≤ 0.8.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Mei et al.’s R and Y have an atomic ratio as claimed in order to obtain a magnetic material with increase magnetic anisotropy energy and stabilize the ThMn12 crystal phase [0027]. 

With regards to Claims 18 and 19, Mei et al. teaches a permanent magnet comprising a sintered body of the magnetic material (Abstract and Col. 7: Lines 11-13).  

With regards to Claims 20-23, please see Col. 1: Lines 16-19.  

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6475302 (“Mei et al.”) in view of WO 2018123988 (“Nishiuchi et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20170178772 (“Sakuma et al.”).
With regards to Claims 12 and 14, Mei et al. teaches a magnetic material comprising a main phase having an average grain diameter of 10 nm and 500 nm (Col. 12: Lines 3-8), as set forth above. 
Mei et al. does not teach its first or second phase continuously surrounds the main phase, and an average particle of the first or second phase is 0.0005 µm or more and 2 µm or less. 
However, Sakuma et al. teaches a magnetic material comprising a sub phase continuously surrounding a main phase.  Sakuma et al. further teaches its sub phase has a grain diameter of 1 nm to 3 µm (Abstract, Fig. 1A, [0077], and [0087]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Mei et al.’s first or second phase continuously surrounds its main phase and optimize its average grain diameter within the claimed range to isolate the individual crystal grain main phase and to enhance the coercivity ([0073], [0086] and [0087]). 

With regards to Claim 15, in light of Mei et al. teaching of a main phase having an average grain diameter of 10-500 nm and Sakuma et al. teaching its sub phase having a grain diameter of 1 nm to 3 µm, one of ordinary skill in the art would recognize that an area ratio of the sub phase is 50% or more when focusing in specific area in the magnet (i.e. a partition focusing at the matrix/sub phase).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have an area ratio as claimed to effectively isolate the magnetic main phase and prevent displacement of a domain wall in the main phase.  As a result, the magnetization and coercivity of the magnet are enhanced ([0086] in Sakuma et al.”).  . 

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6475302 (“Mei et al.”) in view of WO 2018123988 (“Nishiuchi et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20160087517 (“Powell et al.”).
Mei et al. does not explicitly teach its magnetic material in a nominal structure of a vehicle containing a rotary electrical machine. 
However, Powell et al. teaches vehicle comprising a rotary electrical machine, wherein the rotary electrical machine comprises a stator and rotor, and wherein the stator or rotor comprises a magnet and the rotor is connected to a turbine via a shaft and rotation is transmitted to the shaft (Fig. 10 and [0111]-[0112]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a vehicle comprise of Mei et al.’s magnet in order to vehicle have a high performance permanent magnet with excellent magnetic properties (Col. 1: Lines 12-21).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785

/Holly Rickman/Primary Examiner, Art Unit 1785